DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment to paragraphs 0037 and 0046 of the Specification filed 03/18/2022
has overcome the objections to the Specification previously set forth in the Non-Final Office Action.
Applicant's amendment to claim 18 filed 03/18/2022 has overcome the claim objection
previously set forth in the Non-Final Office Action.
Applicant's amendment to claims 1, 8 and 16 filed 03/18/2022 has overcome the 35 U.S.C.
112(b) rejection previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments filed 03/18/2022 with respect to amendments to independent claim(s) 1,7 and 15 are moot based on the new grounds of rejection as necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,7,8,9,15,16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200249339 A1) in view of Humphrey (US 20060214838 A1).
Regarding Claim 1, Li discloses [Note: what Li fails to disclose is strike-through]
An apparatus, comprising:
a plurality of transceiver circuits (Paragraph 0052, “the PRS may be transmitted through one or more transceivers in the base station”) each coupled to a respective one of a plurality of antennas (Fig. 7 depicts a plurality of antenna coupled to respective transceivers)  
wherein a first transceiver circuit of the plurality of transceiver circuit (Fig. 7 depicts plurality of transceivers) is configured to:
transmit, via a first antenna of the plurality of antennas, a first transmit signal (Fig. 7 depicts transmission of a first transmit signal via first antenna of the first transceiver circuit) that is a modulated version of a baseband signal (Paragraph 0052, “The PRS may be generated in base band and modulated to a certain carrier frequency for transmission.”); and 	
generate a leakage signal (Paragraph 0053, “the base station may receive a transmission leakage signal”) based on an amount of signal leakage of the first transmit signal to a receiver circuit included in the first transceiver circuit (Paragraph 0053, “Normally when the base station transmits a carrier signal, the carrier signal may also be leaked from the transmitter to the receiver. Therefore when the PRS is transmitted, the PRS will also be leaked to the receiver. Such the leaked signal may be referred to as “transmission leakage signal” hereinafter”; FIG. 7 depicts a leakage signal based on an amount of signal leakage of the first transmit signal to a receiver circuit in the first transceiver circuit; note the dotted lines show that the leakage is passing from the transmitter to receiver portion of each transceiver); 
wherein a second transceiver circuit of the plurality of transceiver circuits is configured
to transmit, via a second antenna of the plurality of antennas, a second transmit signal (Paragraph 0052, “the PRS may be transmitted through one or more transceivers in the base station. The PRS may be generated in base band and modulated to a certain carrier frequency for transmission. In the case of transmission via multiple transmitters, the PRS may be transmitted in different directions.”); 
wherein a third transceiver circuit (Fig. 7 depicts a third transceiver) of the plurality of transceiver circuits is configured to: 
receive, via a third antenna of the plurality of antennas, an echo signal (Paragraph 0053, “At block 620, the base station may receive a transmission leakage signal and a reflection signal of the PRS. In an embodiment, the signals may be received via one or more other transceivers in the base station.”) that is a combination of reflected versions of the first transmit signal and the second transmit signal (FIG. 7 depicts that that the received signal is a reflected versions of the transmitted signals; Paragraph 0052, “the PRS may be transmitted through one or more transceivers in the base station. The PRS may be generated in base band and modulated to a certain carrier frequency for transmission. In the case of transmission via multiple transmitters, the PRS may be transmitted in different directions.”; Paragraph 0053, “if there is the obstacle close to the base station, the transmitted PRS may be reflected by the obstacle. The reflected PRS (hereinafter also referred to as “reflection signal”) may be received by the base station.”); and 
generate a received signal using the echo signal (Paragraph 0053, “if there is the obstacle close to the base station, the transmitted PRS may be reflected by the obstacle. The reflected PRS (hereinafter also referred to as “reflection signal”) may be received by the base station.”); and 



Humphrey discloses, 
a first buffer circuit (FIG. 5 depicts a “Gain” amplifier placed at the RX end of the antenna prior to the mixer 240) configured to generate a buffered version of the received signal (FIG. 5 depicts the signal coming out of the amplifier next to the RX antenna to be the generated buffered version of the received signal”); 
a second buffer circuit (FIG. 3 amplifier 221) configured to generate a buffered version of the leakage signal (Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal. Hence, an amplifier 221, or other gain element, may be provided in circuit path 223.”; therefore, signal path 223 is the generated buffered version of the leakage signal); and 
a mixer circuit (FIG.5 mixer 222) configured to generate an output signal (FIG. 5, output signal, 240) using the buffered version of the received signal and the buffered version of the leakage signal (FIGs. 3 and 5 show the signal coming out of the amplifier prior to element 230 as the “buffered leakage signal” when it recites in Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal. Hence, an amplifier 221, or other gain element, may be provided in circuit path 223.” and FIG. 5 also shows the received signal gets buffered by an amplifier and the two buffered signals (i.e. the buffered leakage signal and the buffered received signal) getting mixed by mixer 222 to generate the output signal, 240).

	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Li with Humphrey to incorporate the features of: a first buffer circuit configured to generate a buffered version of the received signal; a second buffer circuit configured to generate a buffered version of the leakage signal; and a mixer circuit configured to generate an output signal using the buffered version of the received signal and the buffered version of the leakage signal. Both Li and Humphrey are considered analogous arts to the instant application as both disclose obstacle detection using radar technology. Specifically, both disclose transmitter and receiver circuits coupled to switches and mixers to mix a received signal with a leakage signal. However, Li fails to disclose the feature of buffering the leakage signal to generate a buffered version of the leakage signal and to mix it with a buffered received signal to create an output signal. Li does disclose a buffer to buffer a received signal however, not the buffer to buffer the leakage signal. These features are disclosed by Humphrey as noted in the citations above. The benefit of buffering the leakage signal to generate a buffered leakage signal is disclosed by Humphrey in Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal”. Therefore, it would have been obvious to incorporate such features into the features of Li to create a more efficient system. 

Regarding Claim 2, Li further discloses 
The apparatus of claim 1, wherein the first transceiver circuit includes a switch circuit (Fig. 7 depicts the first transceiver circuit to include a switch) coupled to a transmitter circuit that is configured to drive the first antenna via the switch circuit using the first transmit signal (Fig. 7 depicts the first transmitter circuit coupled to first antenna via switch to transmit the first transmit signal).

Regarding Claim 7, Li discloses [Note: what Li fails to disclose is strike-through]
A method, comprising: 
transmitting, by a first transceiver circuit of a plurality of transceiver circuits (Fig. 7 depicts a plurality of transmitter circuits in the base station), a first transmit signal using a first antenna of a plurality of antennas (Fig. 7 depicts a plurality of antennae where the first antenna is coupled to the first transceiver to transmit a first transmit signal), wherein the first transceiver circuit includes a transmitter circuit and a receiver circuit (Paragraph 0053, “In an embodiment, the signals may be received via one or more other transceivers in the base station. Normally when the base station transmits a carrier signal, the carrier signal may also be leaked from the transmitter to the receiver. Therefore when the PRS is transmitted, the PRS will also be leaked to the receiver.”; therefore, the transceiver circuit includes a transmitter circuit and a receiver circuit from which the leakage signal can leak from transmitter to receiver; See Fig. 7);
generating, by the first transceiver circuit, a leakage signal using leakage of the first transmit signal from the transmitter circuit to the receiver circuit within the first transceiver circuit (Paragraph 0053, “In an embodiment, the signals may be received via one or more other transceivers in the base station. Normally when the base station transmits a carrier signal, the carrier signal may also be leaked from the transmitter to the receiver. Therefore when the PRS is transmitted, the PRS will also be leaked to the receiver.”); 
generating, by a second transceiver circuit of the plurality of transceiver circuit (Fig. 7 depicts plurality of transceivers), a received signal using an echo signal received via a second antenna of the plurality of antennas, wherein the echo signal is a reflected version of the first transmit signal (Paragraph 0053, “On the other hand, if there is the obstacle close to the base station, the transmitted PRS may be reflected by the obstacle. The reflected PRS (hereinafter also referred to as “reflection signal”) may be received by the base station.”); and 



Humphrey discloses, 
buffering the leakage signal (FIG. 3 amplifier 221) to generate a buffered leakage signal (Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal. Hence, an amplifier 221, or other gain element, may be provided in circuit path 223.”; therefore, signal path 223 is the generated buffered version of the leakage signal); 
buffering the received signal (FIG. 5 depicts a “Gain” amplifier placed at the RX end of the antenna prior to the mixer 240) to generate a buffered received signal (FIG. 5 depicts the signal coming out of the amplifier next to the RX antenna to be the generated buffered version of the received signal”); and 
mixing the buffered leakage signal and the buffered received signal (FIG.5 mixer 222) to generate an output signal (FIGs. 3 and 5 show the signal coming out of the amplifier prior to element 230 as the “buffered leakage signal” when it recites in Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal. Hence, an amplifier 221, or other gain element, may be provided in circuit path 223.” and FIG. 5 also shows the received signal gets buffered by an amplifier and the two buffered signals (i.e. the buffered leakage signal and the buffered received signal) getting mixed by mixer 222 to generate the output signal, 240).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Li with Humphrey to incorporate the features of: buffering the leakage signal to generate a buffered leakage signal; buffering the received signal to generate a buffered received signal; and mixing the buffered leakage signal and the buffered received signal to generate an output signal. Both Li and Humphrey are considered analogous arts to the instant application as both disclose obstacle detection using radar technology. Specifically, both disclose transmitter and receiver circuits coupled to switches and mixers to mix a received signal with a leakage signal. However, Li fails to disclose the feature of buffering the leakage signal to generate a buffered version of the leakage signal and to mix it with a buffered received signal to create an output signal. Li does disclose a buffer to buffer a received signal however, not the buffer to buffer the leakage signal. These features are disclosed by Humphrey as noted in the citations above. The benefit of buffering the leakage signal to generate a buffered leakage signal is disclosed by Humphrey in Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal”. Therefore, it would have been obvious to incorporate such features into the features of Li to create a more efficient system.

Regarding Claim 8, Li further discloses 
The method of claim 7, further comprising, transmitting, by a third transceiver circuit of the plurality of transceiver circuits (Fig. 7 depicts a plurality of transceiver circuits), a second transmit signal using a third antenna of the plurality of antennas (Fig. 7 depicts the transmission of multiple transmit signals using the different antennas of the plurality of transceivers”).   

Regarding Claim 9, Li further discloses 
The method of claim 8, wherein the first transmit signal and the second transmit signal are modulated versions of a baseband signal (Paragraph 0052, “The PRS may be generated in base band and modulated to a certain carrier frequency for transmission.”).  

Regarding Claim 15, Li discloses [Note: what Li fails to disclose is strike-through]
 An apparatus, comprising: 
a plurality of antennas (Fig. 7 depicts a plurality of antennas); 
a plurality of switch circuits coupled to the plurality of antennas (Fig. 7 depicts a plurality of switch circuits coupled to the plurality of antennas); 
a plurality of transmitter circuits (Fig. 7 depicts a plurality of transmitter circuits in the base station) including a first transmitter circuit coupled to a first switch circuit of the plurality of switch circuits (Fig. 7 depicts the first transmitter circuit coupled to a first switch circuit), wherein the first switch circuit is coupled to a first antenna of the plurality of antennas (Fig. 7 depicts the first switch circuit coupled to the first antenna of a plurality of antennae), wherein the first transmitter circuit is configured to transmit, via the first antenna of the plurality of antennas, a first transmit signal (Fig. 7 depicts the first transmitter circuit transmitting the first transmit signal via the first antenna) that is a modulated version of a baseband signal (Paragraph 0052, “The PRS may be generated in base band and modulated to a certain carrier frequency for transmission.”); 
a plurality of receiver circuits including a first receiver circuit coupled to the first switch circuit (Fig. 7 depicts a plurality of receiver circuits where the first receiver circuit is coupled to the first switch), wherein the first receiver circuit is configured to generate a leakage signal based on an amount of signal leakage of the first transmit signal to a receiver circuit included in the first transmitter circuit (Paragraph 0053, “Normally when the base station transmits a carrier signal, the carrier signal may also be leaked from the transmitter to the receiver. Therefore when the PRS is transmitted, the PRS will also be leaked to the receiver. Such the leaked signal may be referred to as “transmission leakage signal” hereinafter”); 
wherein a second receiver circuit of the plurality of receiver circuits is coupled to a second switch circuit of the plurality of switch circuits (Fig. 7 depicts a second receiver circuit coupled to a second switch), wherein the second switch circuit is coupled to a second antenna of the plurality of antennas (Fig. 7 depicts the second switch coupled to a second antenna), wherein the second receiver circuit is configured to receive, via the second antenna, an echo signal that is a reflected version of the first transmit signal (Paragraph 0053, “At block 620, the base station may receive a transmission leakage signal and a reflection signal of the PRS. In an embodiment, the signals may be received via one or more other transceivers in the base station.”) and generate a received signal using the echo signal (Paragraph 0053, “if there is the obstacle close to the base station, the transmitted PRS may be reflected by the obstacle. The reflected PRS (hereinafter also referred to as “reflection signal”) may be received by the base station.”); and 



Humphrey discloses, 
generate a buffered version (FIG. 5 depicts a “Gain” amplifier placed at the RX end of the antenna prior to the mixer 240) of the received signal (FIG. 5 depicts the signal coming out of the amplifier next to the RX antenna to be the generated buffered version of the received signal”); 
generate a buffered version of the leakage signal (Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal. Hence, an amplifier 221, or other gain element, may be provided in circuit path 223.”; therefore, signal path 223 is the generated buffered version of the leakage signal using amplifier 221); and 
generate an output signal (FIG. 5, output signal, 240)  using the buffered version of the received signal and the buffered version of the leakage signal (FIGs. 3 and 5 show the signal coming out of the amplifier prior to element 230 as the “buffered leakage signal” when it recites in Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal. Hence, an amplifier 221, or other gain element, may be provided in circuit path 223.” and FIG. 5 also shows the received signal gets buffered by an amplifier and the two buffered signals (i.e. the buffered leakage signal and the buffered received signal) getting mixed by mixer 222 to generate the output signal, 240).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Li with Humphrey to incorporate the features of: generate a buffered version of the received signal; generate a buffered version of the leakage signal; and generate an output signal using the buffered version of the received signal and the buffered version of the leakage signal. Both Li and Humphrey are considered analogous arts to the instant application as both disclose obstacle detection using radar technology. Specifically, both disclose transmitter and receiver circuits coupled to switches and mixers to mix a received signal with a leakage signal. However, Li fails to disclose the feature of buffering the leakage signal to generate a buffered version of the leakage signal and to mix it with a buffered received signal to create an output signal. Li does disclose a buffer to buffer a received signal however, not the buffer to buffer the leakage signal. These features are disclosed by Humphrey as noted in the citations above. The benefit of buffering the leakage signal to generate a buffered leakage signal is disclosed by Humphrey in Paragraph 0042, “Because the leakage signal is usually relatively small, it is preferred to amplify the leakage signal before processing it with the received signal”. Therefore, it would have been obvious to incorporate such features into the features of Li to create a more efficient system.


Regarding Claim 16, Li further discloses 
The apparatus of claim 15, wherein a second transmitter circuit of the plurality of transmitter circuits is coupled to a third switch circuit of the plurality of switch circuits (Fig.7 depicts a plurality of transmitter circuits coupled to a plurality of respective switches), wherein the third switch circuit is coupled to a third antenna of the plurality of antennas (Fig. 7 depicts a plurality of switches coupled to respective antennas), wherein the second transmitter circuit is configured to transmit, via the third antenna, a second transmit signal (Paragraph 0052, “the PRS may be transmitted through one or more transceivers in the base station. The PRS may be generated in base band and modulated to a certain carrier frequency for transmission. In the case of transmission via multiple transmitters, the PRS may be transmitted in different directions.”).  

Regarding Claim 19, Li further discloses 
The apparatus of claim 15, wherein the first receiver circuit is configured to amplify a signal propagating through the first switch circuit (Fig. 7 shows receivers containing amplifiers to amplify the signal propagating through the first switch) to generate the leakage signal (Paragraph 0053, “At block 620, the base station may receive a transmission leakage signal and a reflection signal of the PRS. In an embodiment, the signals may be received via one or more other transceivers in the base station. Normally when the base station transmits a carrier signal, the carrier signal may also be leaked from the transmitter to the receiver. Therefore when the PRS is transmitted, the PRS will also be leaked to the receiver. Such the leaked signal may be referred to as “transmission leakage signal” hereinafter.”).
Claim 3,4,5,11,12,13,14,17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200249339 A1) in view of Humphrey (US 20060214838 A1) further in view of PERUMANA (US 20170338854 A1) .

Regarding Claim 3, the combination of Li and Humphrey discloses
The apparatus of claim 2.  However, the combination of Li and Humphrey fails to disclose, a phase shifter configured to generate a phase-shifted signal using the first transmit signal and an amplifier configured to drive the first antenna via the switch using the phase-shifted signal. 
PERUMANA discloses 
The apparatus of claim 2, wherein the transmitter circuit includes: 
a phase shifter circuit (Fig. 1A depicts a phase shifter) configured to generate a phase-shifted signal using the first transmit signal (Fig. 1A and Paragraph 0016, “FIGS. 1A-1B are high-level block diagrams illustrating example architectures 100A and 100B of a single-element bidirectional transceiver in transmit (TX) and receive (RX) modes of operation, according to aspects of the subject technology. The architectures 100A of the single-element bidirectional transceiver shown in FIG. 1A includes a radio-frequency (RF) antenna 110, a double-pole-double-throw (DPDT) switch 120, amplifiers 130 (e.g., 130-1 and 130-2), and a phase shift circuit (e.g., a bidirectional phase-shift circuit) 140. The DPDT switch 120 includes four switches and at any instance of time, two of the four switches are closed. For example, in the TX mode, as shown in the architectures 100A, switches 121 and 122 are closed to provide a TX signal path for RF signals from the phase shift circuit 140 through amplifiers 130 to the RF antenna 110. The RF signals can be provided by bidirectional mixers described herein. In the TX mode of operation, shown in FIG. 1A, the amplifiers 130 are used as power amplifiers.”)
a first amplifier circuit (Fig. 1A depicts amplifiers 130) configured to drive the first antenna via the switch circuit (Fig. 1A depicts switches 121 and 122) using the phase-shifted signal (Fig. 1A and Paragraph 0016, “in the TX mode, as shown in the architectures 100A, switches 121 and 122 are closed to provide a TX signal path for RF signals from the phase shift circuit 140 through amplifiers 130 to the RF antenna 110”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Li and Humphrey with PERUMANA to incorporate the use of a phase shifter circuit in the transmitter circuit to generate a phase-shifted signal using a transmit signal and to use a first amplifier circuit to drive the first antenna via the switch circuit using the phase-shifted signal. PERUMANA is considered analogous art to the other prior arts made of record and the instant application as it discloses a bi-directional transceiver circuit utilizing switches to construct/couple the transmitter and receiver channels. The feature of phase shifting and amplifying a transmit signal is an obvious feature to include prior to the transmission of a signal based on how the signal is desired to be attenuated and phase shifted to obtain desired results. Therefore, such a design would lead to a more efficient and robust system. 

Regarding method claim 11 and system claim 18, the same analysis and cited sections for corresponding system claim 3 in the rejection above are applied. 

Regarding Claim 4, the combination of Li and Humphrey and PERUMANA discloses,  
The apparatus of claim 3. Li further discloses, wherein the receiver circuit includes a second amplifier circuit (Fig. 7 shows receivers containing amplifiers to amplify the signal propagating through) configured to amplify a signal leaking through the switch circuit to generate the leakage signal (Paragraph 0053, “At block 620, the base station may receive a transmission leakage signal and a reflection signal of the PRS. In an embodiment, the signals may be received via one or more other transceivers in the base station. Normally when the base station transmits a carrier signal, the carrier signal may also be leaked from the transmitter to the receiver. Therefore when the PRS is transmitted, the PRS will also be leaked to the receiver. Such the leaked signal may be referred to as “transmission leakage signal” hereinafter.”).  

Regarding Claim 5, the combination of Li and Humphrey and PERUMANA discloses 
The apparatus of claim 3. However, the combination of Li and Humphrey fails to disclose, wherein the switch circuit includes an inductor coupled between respective inputs of the receiver circuit and the transmitter circuit and a device coupled to an input of the receiver circuit and configured to couple the input of the receive circuit to a ground supply node using a transmit enable signal. 
PERUMANA discloses, 
wherein the switch circuit (FIG. 3 depicts the switch circuits for switches S1, S2, S3 and S4) includes an inductor coupled between respective inputs of the receiver circuit and the transmitter circuit (Paragraph 0023, “In one or more implementations, as shown in FIG. 3C, the TL1 through TL8 are replaced with inductors L1 through L8. The configuration shown in FIG. 3C represent a TX mode, in which SPDT switches S1 and S2 are open and SPDT switches S3 and S4 are closed. In the RX mode, the SPDT switches are toggled to have the SPDT switches S1 and S2 closed and the SPDT switches S3 and S4 open. The operation of the implementation 300C is similar to the operation of the implementation 300B described above.”; FIG. 3C shows that the inputs and receiver and transmitter circuits (which is a bi-directional transceiver) are coupled with inductors), and a device coupled to an input of the receiver circuit (FIG. 5A depicts transistors (T1, T2, etc.), tantamount to a “device”, coupled to the input of the receiver and these transistors are coupled to ground) and configured to couple the input of the receiver circuit to a ground supply node using a transmit enable signal (Paragraph 0033, “For example, in the TX mode, switches S1, S2, S3, S4 and S5 are in opposite positions to those shown in FIG. 5A. The power supply VDD is applied to I and Q mixer cells 508 and 510 through S5 and the center taps in the 3-coil transformer. In the TX mode, PMOS transistors T5, T6, T7 and T8 are turned off using S1, S2, S3 and S4, while transistors T1, T2, T3 and T4 act as an input transconductance stage. In the RX mode, switches S1, S2, S3, S4, and S5 toggle to the positions shown in FIG. 5A. In RX mode, the ground connection of the mixer cells 508 and 510 is provided through S5 and the center taps in the 3-coil transformer, whereas switches S1, S2, S3, and S4 enable diode-connected load PMOS transistors T5, T6, T7, and T8.”).
 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Li and Humphrey with PERUMANA to incorporate the apparatus of claims 1, 2 and 3 to include a switch which includes an inductor coupled between the respective inputs of the receiver and the transmitter and a device coupled to an input of the receiver circuit and configured to couple the input of the receiver circuit to a ground supply node. PERUMANA is considered analogous art to the other prior arts made of record and the instant application as it discloses a bi-directional transceiver circuit utilizing switches to construct/couple the transmitter and receiver channels. The incorporation of the features above would allow for the switch to configure itself to transmit or receive mode based on the transmit enable signal and the inductor would help for leakage reduction into the receiver. Such a design would allow for bi-directional coupling between the transmit and receive channels via the switches and lead to a more robust and efficient system. 

Regarding Claim 12, the combination of Li and Humphrey discloses 
The method of claim 7. However, the combination of Li and Humphrey fails to disclose, a method further comprising, coupling an input of the receiver circuit and an output of the transmitter circuit using an inductor included in a switch circuit. 
PERUMANA discloses, 
further comprising, coupling an input of the receiver circuit and an output of the transmitter circuit using an inductor (FIG. 3C depicts the input of a receiver circuit and output of transmitter circuit (the circuit is a bi-directional circuit) coupled using inductors) included in a switch circuit (FIG. 3C depicts the switches S1-S4 which utilize these inductors).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Li and Humphrey with PERUMANA to incorporate a method of coupling an input of the receiver circuit and an output of the transmitter circuit using an inductor in a switch circuit. PERUMANA is considered analogous art to the other prior arts made of record and the instant application as it discloses a bi-directional transceiver circuit utilizing switches to construct/couple the transmitter and receiver channels. The incorporation of the features above would allow for the switch to configure itself to transmit or receive mode based on the transmit enable signal and the inductor would help for leakage reduction into the receiver. Such a design would allow for bi-directional coupling between the transmit and receive channels via the switches and lead to a more robust and efficient system. 

Regarding Claim 13, the combination of Li and Humphrey discloses,  
The method of claim 7.  However, the combination of Li and Humphrey fails to disclose, wherein transmitting the first transmit signal includes coupling an input of the receiver circuit to a ground supply node in response to asserting a transmit enable signal. 
PERUMANA discloses, 
wherein transmitting the first transmit signal includes coupling an input of the receiver circuit to a ground supply node in response to asserting a transmit enable signal (Paragraph 0033, “The symmetry in CMOS transistors of the I and Q mixer cells 508 and 510 enables the mixer cells to be bidirectional, and the switches S1, S2, S3, S4, and S5 allow swapping of the power supply (VDD) and ground connection to the mixer cells 508 and 510….In RX mode, the ground connection of the mixer cells 508 and 510 is provided through S5 and the center taps in the 3-coil transformer, whereas switches S1, S2, S3, and S4 enable diode-connected load PMOS transistors T5, T6, T7, and T8.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Li and Humphrey with PERUMANA to incorporate a method which includes the coupling of an input of the receiver circuit to a ground supply node in response to asserting a transmit enable signal. PERUMANA is considered analogous art to the other prior arts made of record and the instant application as it discloses a bi-directional transceiver circuit utilizing switches to construct/couple the transmitter and receiver channels. The incorporation of the features above would allow for the switch to configure itself to transmit or receive mode based on the transmit enable signal and the inductor would help for leakage reduction into the receiver. Such a design would allow for bi-directional coupling between the transmit and receive channels via the switches and lead to a more robust and efficient system.

Regarding Claim 14, the combination of Li and Humphrey discloses
The method of claim 7. Li further discloses, wherein generating the received signal include: amplifying the echo signal to generate an amplified signal. However, the combination of Li and Humphrey fails to disclose and phase shifting the amplified signal to generate a received signal. 
PERUMANA discloses 
The method of claim 7, wherein generating the received signal includes:
amplifying (Fig. 1A depicts amplifiers 130) the echo signal (Paragraph 0017, “RF signals from the RF antenna 110”) to generate an amplified signal (Paragraph 0017, “an RX signal path for RF signals from the RF antenna 110 to the phase shift circuit 140 through amplifiers 130.” and Paragraph “FIGS. 1A-1B are high-level block diagrams illustrating example architectures 100A and 100B of a single-element bidirectional transceiver in transmit (TX) and receive (RX) modes of operation, according to aspects of the subject technology. The architectures 100A of the single-element bidirectional transceiver shown in FIG. 1A includes a radio-frequency (RF) antenna 110, a double-pole-double-throw (DPDT) switch 120, amplifiers 130 (e.g., 130-1 and 130-2), and a phase shift circuit (e.g., a bidirectional phase-shift circuit) 140. The DPDT switch 120 includes four switches and at any instance of time, two of the four switches are closed. For example, in the TX mode, as shown in the architectures 100A, switches 121 and 122 are closed to provide a TX signal path for RF signals from the phase shift circuit 140 through amplifiers 130 to the RF antenna 110. The RF signals can be provided by bidirectional mixers described herein. In the TX mode of operation, shown in FIG. 1A, the amplifiers 130 are used as power amplifiers.”); and
phase shifting the amplified signal (Fig. 1A depicts phase shifting after amplifying) to generate the received signal (Paragraph 0017, “The RF signals received at the phase shift circuit 140 are processed and provided to the bidirectional mixers as described herein.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Li and Humphrey with PERUMANA to incorporate the use of an amplifier and phase shifter in the receiver circuit to generate an amplified echo signal and then phase shifting the echo signal to generate a received signal. The incorporation of such elements into a receiver circuity are desirable to attenuate and phase-shift the received signals to obtain desired results. Therefore, such a design would lead to a more efficient and robust system.

Regarding Claim 17, the combination of Li and Humphrey discloses, 
The apparatus of claim 15. However, the combination of Li and Humphrey fails to disclose, wherein the first switch circuit includes an inductor coupled between an output of the first transmitter circuit and an input of the first receiver circuit, and wherein the first switch circuit is configured to couple the input of the first receiver circuit to a ground supply node using a transmit enable signal. 
PERUMANA discloses
wherein the first switch circuit includes an inductor (Fig. 3C depicts switch circuits, S1-S4, which include inductors) coupled between an output of the first transmitter circuit and an input of the first receiver circuit (FIG. 3C is of a bi-directional transceiver and therefore the inductors are coupled between the output of the transmitter and the input of the receiver circuits), and wherein the first switch circuit (Fig. 3C depicts switch circuits, S1-S4, which include inductors)  is configured to couple the input of the first receiver circuit to a ground supply node using a transmit enable signal (Paragraph 0033, “The symmetry in CMOS transistors of the I and Q mixer cells 508 and 510 enables the mixer cells to be bidirectional, and the switches S1, S2, S3, S4, and S5 allow swapping of the power supply (VDD) and ground connection to the mixer cells 508 and 510….In RX mode, the ground connection of the mixer cells 508 and 510 is provided through S5 and the center taps in the 3-coil transformer, whereas switches S1, S2, S3, and S4 enable diode-connected load PMOS transistors T5, T6, T7, and T8.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Li with Ferguson to incorporate a switch circuit which includes an inductor coupled between an output of the first transmitter circuit and an input of the first receiver circuit and wherein the first switch circuit is configured to couple the input of the first receiver circuit to a ground supply node using a transmit enable signal. PERUMANA is considered analogous art to the other prior arts made of record and the instant application as it discloses a bi-directional transceiver circuit utilizing switches to construct/couple the transmitter and receiver channels. The incorporation of the features above would allow for the switch to configure itself to transmit or receive mode based on the transmit enable signal and the inductor would help for leakage reduction into the receiver. Such a design would allow for bi-directional coupling between the transmit and receive channels via the switches and lead to a more robust and efficient system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishizaki (US 5442812 A) is considered analogous art as it discloses an antennas switching system to selectively couple the antenna of a transmitter and receiver. FIG. 4B is especially relevant to the instant application as it discloses an inductor coupled between TX and RX portions of the transceiver and shows the use of transistors that are grounded in the switch circuits. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648          

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648